DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 06/25/2021 has been entered. Claims 1-9, 11-12, and 14 are pending. Claims 1-8 have been withdrawn due to an earlier restriction requirement. Claims 10 and 13 have been canceled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al., (US20140045037) hereinafter Nishikawa, in view of Fukukawa et al., (EP2784869A1, cited in IDS dated 06/01/2018) hereinafter Fukukawa, and Morita et al., (JP2007213939A cited on IDS dated 06/01/2018, see also espacenet translation), and further in view of Chan (US 20180138478), hereinafter Chan. 
Regarding Claims 9 and 14, Nishikawa discloses a battery pack (Nishikawa [0002]), comprising a plurality of cylindrical shaped cells “40” (Nishikawa [0051]), the plurality of cylindrical cells “40” (Nishikawa [0051], see also Fig. 1B), including exterior cells arranged at an outer periphery as outermost cells from among plurality of cylindrical cells (See Annotated Fig. 1B, “Exterior cells”) and interior cells arranged at interior locations as inner cells from among the plurality of cylindrical cells (See Annotated Fig. 1B, “Interior Cells”);

    PNG
    media_image1.png
    315
    404
    media_image1.png
    Greyscale

Annotated Portion of Nishikawa Fig. 1B, showing arrangement of cells “40”
Nishikawa further discloses a first electrode plate “10” connected to the one electrode of the cells (Nishikawa [0047]), reading on a first metal panel, connected to the upper portion of the plurality of cylindrical cells (Nishikawa Fig. 1B), and a second electrode plate “60”, reading on a second metal panel, connected to a lower portion of the plurality of the cylindrical cells (Nishikawa [0047], see also Fig. 1B), and a holder “80-1” (Nishikawa Fig. 5A) configured to surround an outer side surface of the plurality of cylindrical cells as a whole by encircling the plurality of cylindrical cells at the exterior cells (Nishikawa Fig. 5A, “80-1” encircles the group of batteries “40” as a whole at the exterior cells) and to fix the plurality of the cylindrical cells to the lower portion of the second metal panel, since the cells are fixed in relation to the second metal panel “60” (Nishikawa Fig. 1B). Nishikawa further discloses wherein the battery pack also includes a heat dissipating component (Nishikawa [0011]) for absorbing heat generated from the plurality of cylindrical cells. However Nishikawa does not explicitly disclose wherein the first and second metal panels are welded to the cylindrical cells, the battery pack comprises an upper end cover provided above the plurality of cylindrical cells to protect the inside of the battery pack, or a lower end cover positioned below the second metal panel and the holder to form a lower end portion of the battery pack such that the first metal panel is positioned below the upper end cover, or that it comprises a heating component for applying heat to the plurality of cylindrical cells attached between the second metal panel and the lower end cover, and wherein the first metal panel and the 
In a similar field of endeavor as it pertains to temperature control systems for battery packs (Fukukawa [0003]-[0004]) with cylindrical cells (Fukukawa [0024]), Fukukawa teaches a battery pack (Fukukawa abstract) comprising heat-radiating plates “14” that serve as heat sinks (Fukukawa [0038]), thus reading on a heat dissipating component for absorbing heat generated from a plurality of battery cells, and a heating element in contact with the surface of battery cells (Fukukawa [0036]), thus reading on a heating component for applying heat to the plurality of battery cells, the plurality of battery cells “1” being cylindrical (Fukukawa [0024]), the battery pack comprising: 
a top half heat-radiating sub-case “11” of outer case “4” (Fukukawa Fig. 5, [0021]) reading on an upper end cover provided above the plurality of cylindrical cells to protect the inside of the battery pack; 
a first lead plate “5” (Fukukawa [0031]), made of metal (Fukukawa [0033]), synonymous to the first electrode plate “10” of Nishikawa, positioned below the upper end cover (Fig. 7, top lead plate “5”), because “5” is at the top of the plurality of battery cells, which then goes inside outside case “4”(Fukukawa [0031]), that is welded to the plurality of cell terminals (Fukukawa [0022]); 
a second metal lead plate “5” (Fukukawa [0031], [0033], Fig. 7 bottom lead plate “5”) synonymous to the second electrode plate “60” of Nishikawa, that is welded to the plurality of cell terminals (Fukukawa [0022]); 
and a bottom connecting sub-case “12”, (Fukukawa [0021]) reading on a lower end cover, positioned below the second metal panel and the holder to form a lower end portion of the battery pack (Fukukawa Fig. 5) because sub case “12” forms bottom half of case, enclosing battery cell holder “2”, with a sealing gasket “13” (Fukukawa [0021]) to create a water-tight seal (Fukukawa [0021]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the bottom and top heat radiating sub-case taught by Fukukawa to the battery pack of 
Nishikawa and Fukukawa both teach a heating component. However, Nishikawa in view of Fukukawa are silent regarding the location of the heating component between the second metal panel and the lower end cover, wherein the second metal panel is interposed between the heating component and the plurality of cylindrical cells and directly contacts the heating component, and wherein the heating component directly heats the second metal panel, and heat is transferred through the second metal panel to directly heat the plurality of cylindrical cells.
In a similar field of endeavor as it pertains to a temperature regulator system for a cylindrical cell battery pack (Morita [0027]), Morita teaches a battery pack having a heater “40” located under the battery cells “1”  (Morita Fig. 6, “40”) between a bottom metal lead plate “8” (Morita [0006]), synonymous to the second metal panel of Fukukawa, and a bottom plate “5b” (Morita [0050]) of outer case “5” (Morita [0020], Fig. 4, heater “40” is disposed inside case “5”), synonymous to the lower end cover of Fukukawa, wherein the metal plate “8” is interposed between the heating component “40” and the cells “1” (Morita Fig. 9), and directly contacts the heating component “40” (Morita Fig. 9), and wherein the heating component “40” heats the battery “1” via the metal plate “8” (Morita [0006]), in other words, directly heats the second metal panel, and heat is transferred through the second metal panel to directly heat the plurality of cylindrical cells. Morita further teaches in this arrangement, where the heater is directly disposed on the surface of the metal lead plate, heat can be efficiency transferred and the battery can be heated efficiently (Morita [0013]).
It would have been obvious to one having ordinary skill in the art at the time of filing to arrange the battery heater of Modified Nishikawa to be located between the lower end cover and the metal plate, such that the metal panel directly contacts the heating component as taught by Morita in order to efficiently heat the battery cells.
Nishikawa is silent regarding the heating and heat-dissipating elements being electrically connected to the first and second metal panel. Fukukawa further teaches wherein the heating element is connected to a control circuit on the circuit board “6” to turn the heating element on and off (Fukukawa [0036]), which reads on a battery management system, where the circuit board “6” is electrically connected to each the first and second metal panel (Fukukawa [0034], see also Fig. 5) and can measure and adjust the temperature using temperature sensors to measure the internal temperature of the battery pack (Fukukawa [0035]), reading on Claim 14, and further the heating element is electrically connected to the second metal panel. However, Fukukawa does not disclose wherein the first metal panel is electrically connected to the heat dissipating component. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery of Nishikawa to include a battery management system such that the heating element is electrically connected to the second metal panel and the battery management system as taught by Nishikawa in order to monitor and control the internal temperature of the battery pack.  
In a similar field of endeavor as it pertains to thermal control systems for batteries (Chan [0019]), Chan teaches a similar system that uses a liquid cooled system (Chan [0026]), wherein the liquid is in a metallic tube to conduct heat from the battery cell and is electrically connected with the bus bar and a battery management system (Chan [0026]) in order to remove or add heat to keep the battery cell within an optimal operating temperature range (Chan [0026]), which is the same benefit as the battery management system of Fukukawa.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery of Nishikawa to further include a liquid cooled coolant system that is electrically connected to the battery management system and the bus bar as taught by Chan, in order to measure and control the temperature of the battery cells, with the capability of controlling both heating and cooling functionality in the battery pack.
Regarding Claim 11, Modified Nishikawa discloses all of the claim limitations as set forth above. Nishikawa does not explicitly disclose wherein the electrode plates “10”, “60” have high thermal conductivities. Fukukawa further teaches wherein the first and second lead plates “5”, are metal panels with “high superior thermal conductivity” (Fukukawa [0033]) thus reading on “high thermal conductivities”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure the electrode plates of Nishikawa are made of a suitable electrically and thermally conductive material, as taught by Fukukawa in order to provide good thermal conductivity for better temperature control.
Regarding Claim 12, Modified Nishikawa discloses all of the claim limitations as set forth above. Fukukawa teaches a heat-radiating plate “14” (Fukukawa [0038]) as part of the case “11”, that is used as a heat dissipating component, since it acts as a heat sink (Fukukawa [0038]), thus reading on a heat-dissipating pad. Fukukawa discloses the battery assembly may contain a heater in order to adjust the internal temperature of the battery given temperature (Fukukawa [0036]), but is silent to the specific type (heating pad, a heating wire, a liquid heater, or a metal heater) used for the heating component.
Morita further teaches wherein the heating component is a sheet heater (Morita [00013]). 
Chan further teaches wherein the heat dissipating component is a liquid cooler (Chan [0026]).

Response to Arguments
Applicant’s arguments, filed 06/25/2021, with respect to the rejection of claim(s) 9 under 35 USC 103 over Nishikawa, Fukukawa, Kimura, and Chan have been fully considered and are persuasive, because Kimura does not teach the new limitation requiring the heating component to be in direct contact with the second metal plate, such that the heating component directly heats the second metal panel, and heat is transferred through the second metal panel to directly heat the plurality of cylindrical cells. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 over Nishikawa, Fukukawa, Morita, and Chan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRSTEN B TYSL/Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722